J-A17026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BRYAN SUHOSKEY                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LANKENAU HOSPITAL, LANKENAU                :   No. 3223 EDA 2018
    HEART GROUP AND SCOTT M.                   :
    GOLDMAN, M.D.                              :

                 Appeal from the Order Entered October 5, 2018
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2016-23997


BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 17, 2020

        Bryan Suhoskey (Appellant) appeals pro se1 from the order entered in

the Montgomery County Court of Common Pleas denying his petition to strike

a judgment of non pros entered in favor of Lankenau Hospital, Lankenau Heart

Group, and Scott M. Goldman, M.D. (collectively, Appellees). Appellant argues

the trial court erred in dismissing his medical malpractice action based upon

his failure to file a certificate of merit. Because we agree with the trial court

that Appellant’s submission of an untimely Pa.R.A.P. 1925(b) statement

waived all issues for appeal, we affirm.

        Appellant’s complaint alleged the following facts. On February 15, 2007,

Appellant underwent cardiac surgery to repair his mitral valve. Appellant’s
____________________________________________


1   Appellant has proceeded pro se at all times since the initiation of this action.
J-A17026-20



Amended Complaint, 4/21/17, at ¶¶ 7-8.        The surgery was performed by

Appellee, Dr. Scott Goldman, at Appellee, Lankenau Hospital. Id. at ¶ 7.

Appellant was released from the hospital on February 18, 2007. Id. at ¶ 9.

Two days later, he was admitted to Underwood Hospital in Woodbury, New

Jersey, after suffering memory loss. Id. at ¶ 12. He was diagnosed as “having

suffered from a transient ischemic attack (TIA or Mini-Stroke) which is a

neurological event with the signs and symptoms of a stroke, but which go

away within a short period of time.” Id. at ¶ 13. One week later, on February

27, 2007, Appellant was seen at Cooper Hospital in Camden, New Jersey “after

suffering from additional symptoms of TIA.” Id. at ¶ 14.

      Less than four months later, Appellant was admitted to Lankenau

Hospital with complaints of numbness in his left arm. Appellant’s Amended

Complaint at ¶ 15. He underwent a transesophageal echocardiography (TEE),

which “mistakenly identified a ‘small vegetation’ on [his] mitral valve.” Id. at

¶¶ 16-17. Appellant suffered two more strokes, the first, in September of

2008 and the second, in January of 2014. Id. at ¶¶ 18-19.

      On October 7, 2014, another TEE was performed on Appellant at

Lankenau Hospital. Appellant’s Amended Complaint at ¶ 20. The doctor who

performed the procedure referred Appellant back to Dr. Goldman. Id. at ¶

21.   Dr. Goldman informed Appellant that the TIAs and strokes he was

experiencing were caused by “an apparent suture that was extending from his

mitral valve.” Id. at ¶ 23. The doctor advised Appellant to return in one year

to see “if anything had changed.” Id. at ¶ 24. In October of 2015, Appellant

                                     -2-
J-A17026-20



underwent another TEE at Lankenau Hospital “which confirmed the prior

findings.” Id. at ¶ 25.

      Appellant initiated this pro se medical malpractice action by writ of

summons on October 6, 2016. The tortured procedural history that followed

is summarized by the trial court in its opinion. See Trial Ct. Op., 1/3/20, at

1-6. For our review, we note the following. On February 2, 2017, Appellees

filed a notice of intent to enter a judgment of non pros after 30 days if

Appellant did not file a certificate of merit pursuant to Pennsylvania Rule of

Civil Procedure 1042.3. Id. at 3-4.     See Pa.R.C.P. 1042.3(a)(1), (3)

(requiring plaintiff in professional liability action to file a certificate of merit

that states, inter alia, that an appropriate licensed professional has concluded

the defendant’s actions fell outside acceptable professional standards and was

a cause in bringing about plaintiff’s harm, or “expert testimony of an

appropriate licensed professional is unnecessary for prosecution of the

claim”).   In response, Appellant requested an extension of time to file a

certificate of merit, which the trial court granted until May 19, 2017. Trial Ct.

Op. at 4. “On May 18, 2017, Appellant filed what he deemed a certificate of

merit.” Id.   Although Appellant averred he had written statements from

appropriate licensed professionals, he only attached to his “certificate” copies

of his medical records. Appellant’s Certificate of Merit, 5/18/17.

      Thereafter, on May 20, 2017, the trial court entered a judgment of non

pros, upon praecipe of Appellees, based upon Appellant’s failure to provide a

proper certificate of merit. Trial Ct. Op. at 5. On June 12th, Appellant filed

                                       -3-
J-A17026-20



both a petition to strike the judgment and another certificate of merit, this

time checking the box that stated expert testimony was unnecessary for the

prosecution of his claim. Appellant’s Certificate of Merit, 6/12/17. Appellant

also attached a letter to his certificate, in which he explained he intended to

proceed via res ipsa loquitur,2 based upon attached medical records.

Appellant’s Praecipe to Attach, 6/19/17, at 2.

       On October 5, 2018, the trial court entered the underlying order denying

Appellant’s petition to strike the judgment of non pros.3 On October 18, 2018,

Appellant filed a letter seeking reconsideration of the ruling, which the court

denied on October 30th. Appellant then filed a timely notice of appeal on

November 1st. The next day, November 2, 2018, the trial court entered an

order directing Appellant to file in the court, and serve on the trial judge, a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal within

21 days. The order stated, in relevant part:



____________________________________________


2 “Res ipsa loquitur is merely a shorthand expression for a rule of evidence
that allows a jury to infer negligence and causation where the injury at issue
is one that does not ordinarily occur in the absence of negligence.”
Fessenden v. Robert Packer Hosp., 97 A.3d 1225, 1230 (Pa. Super. 2014).
It provides a “narrow exception to the requirement that medical malpractice
claims be supported by expert testimony [and] applies in instances of obvious
negligence, i.e., circumstances in which the medical and factual issues
presented are such that a lay juror could recognize negligence just as well as
any expert.” Id.

3The trial court did not explain the 15-month delay in disposing of Appellant’s
petition to strike.


                                           -4-
J-A17026-20


      The Appellant is cautioned that any issue not properly included in
      the Statement timely filed and served pursuant to Pa.R.A.P.
      1925(b) shall be deemed waived.

Order, 11/2/18. The trial court docket indicates the order was docketed and

sent to Appellant on the same day, November 2nd.

      Appellant raises two questions on appeal:

      A.    Did the lower court wrongfully grant the Appellees’ motion
      for judgment [of] non pros?

      B.    Whether the lower court wrongfully denied the application
      of the doctrine of res ipsa loquitur to support the certification of
      the complaint and deny non pros?

Appellant’s Brief at 5. In these related claims, Appellant insists the trial court

erred or abused its discretion when it dismissed his complaint based upon his

failure to provide a certificate of merit because (1) he had “witnesses and

testimony that supported his position” and, in any event, (2) he did not “need

to submit additional medical reports [because, pursuant to the doctrine of res

ipsa loquitor,] any reasonable person would know that [ ] Appellees deviated

from [the] applicable [standard of] care.” Id. at 16.

      Preliminarily, however, we must determine if Appellant has preserved

any issues for review. Indeed, the trial court insists Appellant has waived his

claims because he failed to file a timely Pa.R.A.P. 1925(b) statement. We

agree.

      Pennsylvania Rule of Appellate Procedure 1925 requires an appellant to

file a timely concise statement of errors complained of on appeal when ordered

to do so by the trial court. Pa.R.A.P. 1925(b). Pursuant to subsection (b)(2),



                                      -5-
J-A17026-20



the court must provide the appellant with “at least 21 days from the date of

the order’s entry on the docket for the filing and service of the Statement.”

Pa.R.A.P. 1925(b)(2).        See also Pa.R.C.P. 236(a)(2) (prothonotary shall

immediately give written notice of the entry of any order to each party’s

attorney of record or, if unrepresented, to each party). Since its mandate in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998) — that “[a]ppellants must

comply whenever the trial court orders them to file” a Rule 1925(b) statement4

— the Pennsylvania Supreme Court has consistently emphasized that

compliance with a Rule 1925(b) order is mandatory, and that an appellant’s

failure to comply “will result in automatic waiver of the issues raised.”

Commonwealth           v.   Schofield,         888 A.2d 771,   774   (Pa.   2005);

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005).

        Furthermore, as this Court explained in Greater Erie Indus. Dev.

Corp. v. Presque Isle Downs, Inc., 88 A.3d 222 (Pa. Super. 2014) (en

banc):

        [I]t is no longer within this Court’s discretion to review the merits
        of an untimely Rule 1925(b) statement based solely on the trial
        court’s decision to address the merits of those untimely raised
        issues. Under current precedent, even if a trial court ignores the
        untimeliness of a Rule 1925(b) statement and addresses the
        merits, those claims must still be considered waived: “Whenever
        a trial court orders an appellant to file a concise statement of
        [errors] complained of on appeal pursuant to Rule 1925(b), the
        appellant must comply in a timely manner.              Hess v. Fox
        Rothschild, LLP, 925 A.2d 798, 803 (Pa. Super. 2007) (citing
        Castillo, 888 A.2d at 780) (emphasis in original); see Feingold
        v. Hendrzak, 15 A.3d 937, 940 (Pa. Super. 2011).
____________________________________________


4   Lord, 719 A.2d at 309.

                                           -6-
J-A17026-20
Id. at 225.

       Despite this clear directive, there are limited exceptions when an

appellant may obtain relief from an untimely-filed Rule 1925(b) statement. In

Greater Erie Indus. Dev. Corp., an en banc panel of this Court

acknowledged that an untimely filing may be excused if the trial court’s Rule

1925 order did not comply with the requirements of the rule, or if the record

did not indicate when the order was sent to the appellant.       Greater Erie

Indus. Dev. Corp., 88 A.3d at 225-26. See also In re Estate of Boyle, 77
A.3d 674 (Pa. Super. 2013) (“If the docket does not show that [Pa.R.C.P.

236(a)(2)(b)] notice of the entry of a Rule 1925(b) order was provided to an

appellant, then we will not conclude that the appellant’s issues have been

waived for failure to file a Rule 1925(b) statement.”). Additionally, subsection

(c) of the Rule permits an appellate court to remand a non-compliant civil

appeal in two circumstances: “(1) . . . for a determination as to whether a

Statement had been filed and/or served or timely filed and/or served[; and]

(2) [u]pon application of the appellant and for good cause shown, . . . for the

filing nunc pro tunc of a Statement or for amendment or supplementation of

a timely filed and served Statement and for a concurrent supplemental

opinion.” Pa.R.A.P. 1925(c)(1)-(2).5 None of the exceptions are applicable

under the facts of the present case.
____________________________________________


5 We note Rule 1925 was amended on June 24, 2019, with an effective date
of October 1, 2019. See Pa.R.A.P. 1925, Credits. The language cited above
remained unchanged after the amendment.


                                           -7-
J-A17026-20



      First, the trial court’s Rule 1925 order complied with the requirements

of the Rule. The order specifically directed Appellant to “file of Record in [the

trial] Court, and to serve a copy upon the [ ] Judge, a Concise Statement of

Error Complained of on Appeal . . . no later than twenty-one (21) days from

entry of [the] Order on the docket.” Order, 11/2/18. Furthermore, the order

explicitly cautioned Appellant that “any issue not properly included in the

Statement timely filed and served pursuant to Pa.R.A.P. 1925(b) shall be

deemed waived.” Id. This language complies with the requirements set forth

in Pa.R.A.P. 1925(b)(3).

      Moreover, the record reveals the order was docketed and sent to

Appellant on November 2, 2018.           See Order, 11/2/18; Docket Entry,

11/2/18.   Appellant never sought an extension of time; thus, he had until

Friday, November 23, 2018, to file a timely statement. While we recognize

that date was the Friday after the Thanksgiving holiday, Appellant makes no

claim that the courthouse was closed that day.           Furthermore, it bears

emphasis that Appellant did not file his statement until four days later, on

Tuesday, November, 27, 2018.

      We also note that despite the trial court’s clear indication in its opinion

that Appellant’s issues are waived, Appellant did not acknowledge the

untimeliness of his filing in his principal brief.   Rather, in his reply brief,

Appellant, for the first time, noted that this Court has the authority to remand

a civil case “‘upon application of the appellant and for good cause shown . . .

for the filing nunc pro tunc of a Statement[.]’” Appellant’s Reply Brief at 14,

                                      -8-
J-A17026-20



quoting Pa.R.A.P. 1925(c)(2). Assuming, arguendo, that Appellant’s comment

in his reply brief constitutes a proper “application” for relief, Appellant has

failed to demonstrated “good cause” — or, in fact, provide any reason — for

the late filing of his Rule 1925(b) statement.6 Accordingly, we are compelled

to conclude Appellant has waived all issues for review.

       We must remind Appellant:

       “Although this Court is willing to liberally construe materials filed
       by a pro se litigant, pro se status confers no special benefit upon
       the appellant. To the contrary, any person choosing to represent
       himself in a legal proceeding must, to a reasonable extent,
       assume that his lack of expertise and legal training will be his
       undoing.”

Norman for Estate of Shearlds v. Temple Univ. Health Sys., 208 A.3d
1115, 1118–19 (Pa. Super. 2019) (citation omitted), appeal denied, 223 A.3d
668 (Pa. 2020).



____________________________________________


6 Appellant’s reliance on the unpublished decision of this Court in Delaware
Station LLC v. Exelon Generation Co. LLC, 1262 EDA 2019 (unpub.
memo.) (Pa. Super. 2020), is misplaced. In that case, after the appellant
failed to file a court-ordered Rule 1925(b) statement, the appellee sought to
quash the appeal. Id. at 1-2. In response, the appellant filed two applications
for relief in this Court, asserting that it was never served with the court’s Rule
1925 order due to a virus in “the Philadelphia electronic filing system,” which
caused the system to malfunction, and requesting a remand to file a Rule
1925(b) statement nunc pro tunc. Id. at 2. This Court remanded the case to
the trial court to allow the appellant the opportunity to present evidence that
a “breakdown in the process” led to its failure to file a Rule 1925(b) statement.
Id. at 3. Here, however, Appellant did not file a separate application for relief,
and has failed to provide any explanation for his untimely filing.




                                           -9-
J-A17026-20



       Thus, we affirm the order of the trial court denying Appellant’s petition

to strike the judgment of non pros.7

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/20




____________________________________________


7 We note that even if we were to address the merits of Appellant’s underlying
claims, we would agree with the ruling of the trial court that the nature of
Appellant’s claims required expert medical testimony; thus, the court properly
dismissed the action when Appellant failed to provide a certificate of merit
pursuant to Pa.R.C.P. 1042.3. See Trial Ct. Op. at 10-16.

                                          - 10 -